Citation Nr: 1544784	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-12 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating for a history of a compression fracture at T11-L1 with degenerative changes and mechanical low back pain (hereinafter a low back disability), currently rated 10 percent disabling prior to February 12, 2011, 20 percent disabling as of February 12, 2011, and 40 percent disabling as of January 21, 2015.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) as of August 24, 2011.

3.  Entitlement to a TDIU prior to August 24, 2011 on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of Department of Veterans Affairs (VA) Regional Office (RO). In a June 2008 rating decision, the RO continued a 10 percent rating for back disability. In a March 2011 rating decision, the RO increased the rating for back disability to 20 percent, effective February 12, 2011. In a February 2015 rating decision, the RO increased the rating for back disability to 40 percent, effective January 21, 2015.

In February 2008, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). The hearing was scheduled to address other, unrelated issues on appeal, and not issues regarding ratings for the back disability. As there was an indication that matters related to the back disability might be at issue, the VLJ accepted testimony on those matters. A transcript of the hearing is in the Veteran's claims file.

The RO subsequently addressed the issue of the rating for the Veteran's back disability. He sought a Board hearing. The Board scheduled a videoconference hearing in August 2015, and informed the Veteran. The Veteran did not appear for the hearing. The Board will consider the case based on the assembled evidence.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record in the increased rating claim. The Veteran has asserted that his back disability makes him unable to work. In addition, the claims file contains a decision in which the United States Social Security Administration (SSA) found that the Veteran is disabled for SSA purposes due to back disability and mental health disability, both of which are service connected. The Board finds that the record in this case raises a TDIU claim. The Board has added the TDIU claim to the issues on appeal.

The issues of a higher rating for the low back disability and TDIU on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The combined effects of the Veteran's service-connected back disability and depressive disorder make him unable to secure or follow a substantially gainful occupation as of August 24, 2011.


CONCLUSION OF LAW

The effects and ratings of the Veteran's service-connected disabilities meet the criteria for a TDIU as of August 24, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

As noted above, the Board finds that the record raises the issue of unemployability due to service-connected disabilities. Therefore, in accordance with Rice v. Shinseki, supra, the Board is addressing the issue of entitlement to a TDIU. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2015). VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected disabilities and the disability ratings for each are as follows: depressive disorder rated at 70 percent, back disability rated at 40 percent, and residuals of a fracture of the third metacarpal in the right hand, rated at 0 percent. The combined rating is 80 percent as of August 24, 2011. (Prior to that, he had a 20 percent combined rating.) As of August 24, 2011, the service-connected ratings meet the requirements of  38 C.F.R. § 4.16(a). A TDIU is warranted if the effects of his service-connected disabilities make him unable to secure or follow a substantially gainful occupation.

The RO has described the Veteran's service-connected low back disability as history of compression fracture T11-L1 with degenerative changes and mechanical low back pain. In a VA medical examination in June 2008, the Veteran reported increasing back pain over the years. He stated that because of back pain he presently was not working in his usual occupation of light construction work. He indicated that he was attending college courses.

In a February 2011 statement, the Veteran reported that his back pain increased if he did not have regular rest periods, with lying down, throughout the day. He related that during periods of increased back pain he had exacerbations of his depressive disorder.

On VA examination in February 2011, the Veteran reported constant low back pain that worsened through the day if he did not stop and rest. He stated that his back disability had made him unable to continue working as a carpenter. He indicated that he was in vocational rehabilitation.  

In a June 2011 decision, the SSA found that the Veteran was disabled from October 2008. The SSA found that he was disabled due to a primary diagnosis of back disorders and a secondary diagnosis of affective and mood disorders.

On VA examination in January 2015, the Veteran reported a long history of back disability following motor vehicle and parachuting accidents during service. He stated that after service he worked as a property manager until 1997. He indicated that he next worked setting up trade shows, until 2008, when he could no longer tolerate it due to back pain. He stated that his back pain and disability had worsened further since then. The examining physician found that the Veteran's back disability produced pain and limitations on lifting that made him unable to work.

The Veteran's accounts, the VA examination findings, and the SSA decision support a finding that his service-connected back disability, by itself or in combination with his service-connected depressive disorder, makes him unable to secure or follow a substantially gainful occupation. The record therefore warrants the grant of a TDIU as of August 24, 2011 when he met the schedular criteria.  


ORDER

Entitlement to a total disability rating based on individual unemployability is granted as of August 24, 2011.


REMAND

The Board is remanding to the RO the appeal for a higher rating for a back disability and entitlement to TDIU on an extraschedular basis prior to August 24, 2011.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

At VA examinations and in written statements, the Veteran has reported that back pain associated with his service-connected back disability made him unable to continue working. He has indicated that managing his back pain requires multiple daily rest periods. In finding that the Veteran is disabled, the SSA listed back disorders as the Veteran's primary diagnosis. There is evidence that  suggests that the back disability may markedly interfere with his capacity for employment. Thus, the claims for a rating higher than 40 percent and TDIU prior to August 24, 2011 warrant extraschedular consideration.

The Board cannot assign an extraschedular rating in the first instance. See Floyd v. Brown, 9 Vet. App. 88 (1996). Rather, the Board must refer the claims to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service when the issue of an extraschedular rating is raised by the claimant or the record. See Thun v. Peake, supra, at 115. Only after the appropriate official has determined whether an extraschedular rating is warranted does the Board have jurisdiction to adjudicate the merits of the extraschedular aspects of the claims. The Board therefore is remanding the back disability rating and TDIU issues to the RO to refer the extraschedular issues to an appropriate official.

Accordingly, the case is REMANDED for the following action:

1. Refer the issues of the ratings for a back disability and TDIU prior to August 24, 2011 to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for extraschedular consideration. Associate the response from the Under Secretary for Benefits or the Director of the Compensation and Pension Service with the Veteran's claims file.

2. Thereafter, the AOJ should review the claims. If the benefits are denied, the Veteran and his representative should be given an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


